Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed September 8, 2020 has three references listed therein which were lined through by the examiner because these references were listed and considered in the IDS filed September 19, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 4,682,624). The patent to Turner discloses a system for accessing and monitoring a fluid within a pressurized pipe, the system comprising: a nozzle (11) coupled to a section of the pressurized pipe (26), the nozzle defining an open proximal end (13) fluidly communicating with the pressurized pipe through an access hole (46) formed in the pressurized pipe, an open distal end (14), and an interior passage (12) extending from the open proximal end to the open distal end; a cover plate (29) coupled to the open .

Claims 1, 2, 8, 9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peleg (US 2016/0252072). The patent publication of Peleg discloses a system for accessing and monitoring a fluid within a pressurized pipe, the system comprising: a nozzle (10) coupled to a section of the pressurized pipe (100), the nozzle defining an open proximal end (34) fluidly communicating with the pressurized pipe through an access hole (at 104) formed in the pressurized pipe, an open distal end (at 12), and an interior passage extending from the open proximal end to the open distal end; a cover plate (50) coupled to the open distal end of the nozzle; a valve element (42) disposed in the interior passage and movable between an open position, in which the valve element is entirely disposed within the nozzle (see Figure 4B), and a closed position, in which a proximal section of the valve element is disposed in the pressurized pipe (see Figure 3B); and a sensor port (at 85) extending through a proximal end of the nozzle and positioned to fluidly communicate with the interior passage when the valve element is in the open position through the use of a plurality of sensors (85); see paragraph [0130].

Allowable Subject Matter
Claims 3-7, 10-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753